Citation Nr: 0721425	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  03-21 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for residuals of fractured radius and ulna of the 
left arm.

2.  Entitlement to an initial disability rating in excess of 
10 percent for surgical scars on the left forearm.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from December 1952 to May 
1953.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a September 2002 decision of 
the RO that denied a disability rating in excess of 20 
percent for service-connected left ulna impairment.  The 
veteran timely appealed.

In May 2003, the RO granted service connection for surgical 
scars on the left forearm evaluated as 10 percent disabling 
effective July 31, 2002.

In June 2005, the veteran testified during a hearing before 
the undersigned at the RO.

In September 2005, the Board remanded each of the issues 
shown above for additional development.

The issue of an increased disability rating for residuals of 
fractured radius and ulna of the left arm is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Each of the associated scars on the veteran's left 
forearm is superficial, covers an area less than 
929 square centimeters, does not limit motion, and does 
not limit the function of the affected part; one scar 
is tender on examination.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for surgical scars on the left forearm have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.7, 4.118, Diagnostic Codes 7801, 7802, 
7803, 7804, 7805 (2002 & 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through October 2005 and April 2006 letters, the RO notified 
the veteran of elements of service connection, the evidence 
needed to establish each element, and evidence of increased 
disability.  These documents served to provide notice of the 
information and evidence needed to substantiate the claim.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.

Each of the letters asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession. 

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The documents meeting the VCAA's notice requirements were 
provided to the veteran after the rating action on appeal.  
The timing deficiency was remedied by the fact that the 
veteran's claim was re-adjudicated by the agency of original 
jurisdiction after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006). 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The April 2006 letter provided the veteran with notice as to 
how VA assigns a disability rating and an effective date for 
any award of increased benefits on appeal for service-
connected disabilities.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records, and 
has arranged for the veteran to undergo VA examinations in 
connection with the claim on appeal, reports of which are of 
record.  The veteran has not identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability there from, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where the question for 
consideration is propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" is required.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

The RO has evaluated the associated scars under 38 C.F.R. 
§ 4.118, Diagnostic Code 7804, as 10 percent disabling on the 
basis of tenderness and pain on objective demonstration.  

During the course of this appeal, VA revised the criteria for 
evaluation of skin disabilities, to include scars, effective 
on August 30, 2002.  67 Fed. Reg. 49590 (July 31, 2002) 
(codified at 38 C.F.R. § 4.118 (2006)).  The revised rating 
criteria are not applicable to the period prior to their 
effective date, while VA must consider the applicability of 
the revised and former versions of the rating criteria for 
the period after the effective date of the change.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); DeSousa v. Gober, 
10 Vet. App. 461, 467 (1997); VAOPGCPREC 7-2003; 69 Fed. Reg. 
25,179 (2004).

While VA has revised the criteria for evaluation of skin 
disabilities, there has been no significant change to the 
former criteria of 38 C.F.R. § 4.118, Diagnostic Code 7804 
(in effect when the veteran filed his claim and prior to 
August 30, 2002).

Prior to August 30, 2002, a 10 percent evaluation was 
provided for scars that were superficial, tender, or painful 
on objective demonstration under 38 C.F.R. § 4.118, 
Diagnostic Code 7804; or for scars that were superficial, 
poorly nourished with repeated ulcerations, under 38 C.F.R. § 
4.118, Diagnostic Code 7803.

The revised rating criteria, similarly, provide a 10 percent 
rating for superficial scars that are painful on examination.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2006).

A deep scar is one that is associated with underlying soft 
tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801, Note 
(2).  A scar at a location other than the head, face, or neck 
that is deep or that causes limitation of motion would have 
to have an area exceeding 39 square centimeters to warrant a 
10 percent rating, 77 square centimeters to warrant a 20 
percent rating, 465 square centimeters to warrant a 
30 percent rating, or 929 square centimeters to warrant a 40 
percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7801 
(2006).

A superficial scar is one that is not associated with 
underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic 
Code 7802, Note (2).  A scar at a location other than the 
head, face, or neck that is superficial and that does not 
cause limitation of motion would have to have an area 
exceeding 929 square centimeters to warrant a 10 percent 
rating.  38 C.F.R. § 4.118, Diagnostic Code 7802.  

A 10 percent rating may be assigned for a scar that is 
unstable, that is painful on examination, or that limits the 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803-7805.

The report of the April 2003 examination reveals that the 
veteran has two scars on the left forearm.  The first scar is 
on the flexor aspect of the left forearm and measures 9 
centimeters; the scar is linear, with no tissue loss, keloid 
formation, or other activities, and it is well-healed and 
nontender on examination.  The second scar is on the extensor 
surface of the left forearm and measures 11 centimeters in 
length by about 2 centimeters in width.  There is significant 
tenderness especially in the center, which has a depression 
and tissue loss, and a metal part is felt under the skin.  

Examination in May 2006 revealed that there was no adhesion 
of either scar to underlying tissues.  There were no 
ulcerations or break downs of the scars, and the veteran 
reported no functional limitation because of the scars.  The 
examiner found the scars to be well-healed, and opined that 
the findings of pain were subjective.

Here, each of the scars is superficial, and covers an area 
significantly less than 929 square centimeters.  The scars 
have not been shown to limit motion, or to limit the function 
of affected parts.  The Board finds that one scar has been 
shown to be tender or painful on recent examination.  

The weight of the evidence is against the grant of an initial 
disability rating in excess of 10 percent for surgical scars 
on the left forearm under the former or revised rating 
criteria.  Hence, staged ratings are not applicable.  


ORDER

An initial disability rating in excess of 10 percent for 
surgical scars on the left forearm is denied.


REMAND

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West,  11 Vet. 
App. 268, 271 (1998).   

In September 2005, the Board remanded this matter to arrange 
for the veteran to undergo VA examination to obtain medical 
information needed to resolve the claim on appeal.  Although 
a May 2006 VA examination was conducted and X-rays had 
revealed some irregular radiolucencies, the examination 
report and addenda do not specifically address any loss of 
bone substance or any deformity associated with residuals of 
fractured radius and ulna of the left arm, as previously 
requested.  Under the circumstances, Stegall requires that 
this case be remanded for compliance with the prior remand.  

The veteran has also reported aching and pain in his left 
forearm, as well as numbness in his left hand and all 
fingers.  In March 2006, a VA physician assessed the veteran 
with chronic pain status-post multiple injuries/surgery to 
the left forearm/ulna, consistent with reflex sympathetic 
dystrophy.  While the report of the May 2006 examination 
reflects limitations imposed by the veteran in testing for 
repetitive use and strength/weakness of left hand grip and 
wrist function, the examiner provided no indication as to the 
severity of any neurological deficits associated with 
residuals of fractured radius and ulna of the left arm.

The Board notes that the veteran's fractures were located at 
the mid-forearm level of the left arm.  Hence, the RO or AMC 
should consider the criteria applicable for rating either the 
upper or lower forearm, whichever is more advantageous to the 
veteran.

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should ask the veteran 
to identify all sources of treatment for 
residuals of fractured radius and ulna of 
the left arm, since July 2006; and should 
then take the necessary steps to obtain 
records of such treatment.

2.  The RO or AMC should schedule the 
veteran for a VA examination, for 
evaluation of his service-connected 
residuals of fractured radius and ulna of 
the left arm.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the examiner 
designated to examine the veteran, and 
the report of the examination should note 
review of the claims folder.  

The examiner should specifically report 
the ranges of motion of the left elbow 
and left wrist.  

The examiner should also indicate 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the left 
elbow and left wrist.  If pain on motion 
is present, the examiner should indicate 
at which point pain begins.  In addition, 
the examiner should indicate whether, and 
to what extent, the veteran experiences 
likely functional loss due to pain and/or 
any other symptoms noted during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express 
such functional loss in terms of 
additional degrees of limited motion.  

The examiner should comment on the 
severity and extent, if any, of loss of 
bone substance and of deformity of the 
veteran's left forearm. 

The examiner should also identify all 
current residuals of fractured radius and 
ulna of the left arm, including 
neurological deficits.  If any residuals 
of fractured radius and ulna of the left 
arm are identified, the examiner should 
indicate whether each such residual or 
impairment constitutes a distinct 
disability capable of being separately 
evaluated.  

These specific findings are needed to 
rate the veteran's disability in 
accordance with the rating schedule.  It 
is therefore important that the examiner 
furnish the requested information.

3.  If the veteran fails to report to any 
scheduled examination, the RO or AMC 
should obtain and associate with the 
record a copy of any notice to the 
veteran of the date and time of the 
examination sent to the veteran by the 
pertinent VA medical facility.  

4.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claim on appeal, 
taking into consideration all criteria 
applicable for evaluating the veteran's 
service-connected disability.  If the 
benefits sought on appeal remain denied, 
the RO or AMC must furnish a supplemental 
statement of the case (SSOC) that 
includes citation to all additional legal 
authority considered, before the claims 
file is returned to the Board, if 
otherwise in order.

The veteran may furnish additional evidence and/or argument.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


